                    IN THE UNITED STATES DISTRICT COURT FOR
                         MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 WILLIAM G. ALLEN,                               )
                                                 )
      Petitioner,                                )
                                                 )
 v.                                              )            NO. 3:12-cv-00242
                                                 )
 BRUCE WESTBROOKS, Warden,                       )            JUDGE CAMPBELL
                                                 )
      Respondent.                                )


                                       MEMORANDUM

                                         I. Introduction

       Pending before the Court is Petitioner’s Supplemental Brief on Grand Jury

Discrimination Claim (Doc. No. 110); Respondent’s Response brief (Doc. No. 113); and

Petitioner’s Reply (Doc. No. 114). For the reasons set forth herein, Petitioner’s grand jury

discrimination claim is DENIED.

                                   II. Procedural Background

       In a previous opinion, now-retired Judge Todd J. Campbell described the extensive

procedural history in this case:

               In March, 1968, the Petitioner was indicted for the murders of two
       Davidson County police officers, Charles Wayne Thomasson and Thomas E.
       Johnson. Allen v. State, 2011 WL 1601587, at *1 (Tenn. Crim. App. April 26,
       2011). The two murder counts were tried separately. Id. In December, 1968, the
       Petitioner was tried and convicted of the first degree murder of Officer
       Thomasson, and received a sentence of 99 years. Id. Prior to trial, Petitioner’s
       trial counsel filed a “plea in abatement” seeking dismissal of the indictment based
       on a challenge, on equal protection and due process grounds, to the method used
       to select the grand jurors who indicted him. Id., at *2. Specifically, the Petitioner
       argued that the method used to select grand jurors resulted in a grand jury
       consisting of a lower percentage of blacks than were represented in the population
       of Davidson County. Id. The parties stipulated to certain demographic
information regarding the grand jurors and the population of Davidson County.
Id. The trial court denied the plea in abatement. Id.

        The Petitioner raised the claim on appeal, but it was rejected and the
conviction affirmed by the Tennessee Court of Criminal Appeals. Canady v.
State, 3 Tenn. Crim. App. 337, 461 S.W.2d 53, 64 (Tenn. Crim. App. 1970). The
Tennessee Supreme Court and the United States Supreme Court denied certiorari.
Allen v. State, supra, at *2.

       The Petitioner filed a petition for habeas corpus in federal district court,
which was dismissed on November 24, 1971 for failure to present the grand jury
discrimination claim to the state courts. Id. (Docket No. 41-23, at 18-23).

        In December, 1971, the Petitioner filed a post-conviction petition in state
court in which he raised the grand jury discrimination claim. (Docket No. 42-9, at
33). The court rejected the claim after holding a hearing which included
testimony by Davidson County judges relating to the grand jury selection process.
Allen v. State, supra, at *2; (Docket No. 42-9, at 32-47). On February 1, 1973,
the Tennessee Court of Criminal Appeals affirmed the post-conviction court’s
decision. Id. The Tennessee Supreme denied certiorari on June 4, 1973. (Docket
No. 41-26, at 4).

        Subsequently, in 1973, the Petitioner filed a second petition for writ of
habeas corpus in federal district court. (Docket No. 41-26, at 2-6). On September
24, 1973, the court engaged in an “independent examination” of the state court
record and determined that although the grand juror selection method “did
produce a statistical imbalance, in that the number of black grand jurors were
substantially less than the percentage of the black population in Davidson County,
the petitioner failed to establish that such statistical imbalance resulted from
purposeful discrimination in the selection of the Grand Jury which indicted this
petitioner.” (Docket No. 41-26, at 12). On appeal, the Sixth Circuit affirmed in an
opinion issued on April 30, 1974, concluding that “the finding of the district court
that there was no purposeful discrimination in the selection of the grand jury
which indicted petitioner is supported by substantial evidence and is, therefore,
not clearly erroneous.” (Docket No. 41-30, at 4-5).

       The Petitioner escaped state custody in 1974 and remained at large until he
was recaptured in 1986. Allen v. State, supra, at *3.1
    1
         In 1986, a Davidson County grand jury issued a superseding
    indictment charging the Petitioner with Officer Johnson’s murder. Allen
    v. State, supra, at *3, n. 2. In 1989, the Petitioner was tried and
    convicted of first degree murder and sentenced to 78 years of
    imprisonment to be served consecutively to the 99-year sentence he
    received for Officer Thomasson’s murder. Id. The 78-year sentence was
    subsequently converted to a life sentence. Id.

                                         2
        On July 22, 1989, the Petitioner filed his second state post-conviction
petition, which was later amended to include the grand jury discrimination claim.
Allen v. State, supra, at *3; (Docket Nos. 42-1, at 4; 42-11, at 72). By Order
entered February 21, 1990, the state trial court dismissed the second petition
without a hearing, finding that the Petitioner’s claims had been “previously
determined” or “waived” under the applicable state statute governing post-
conviction proceedings. Allen v. State, supra, at *3; (Docket No. 42-1, at 15-16).
The Tennessee Court of Criminal Appeals affirmed the dismissal. Allen v. State
of Tennessee, 1991 WL 181059 (Tenn. Crim. App. September 17, 1991); (Docket
No. 42-4, at 2). On June 1, 1993, the Tennessee Supreme Court reversed the
dismissal, holding that the State should have been required to file a response and
the record of prior hearings, and that the court should have appointed counsel and
allowed Petitioner to amend his petition. Allen v. State, 854 S.W.2d 873 (Tenn.
1993); (Docket No. 42-8, at 2).

        While the Petitioner’s second post-conviction petition was pending in the
state appeals courts, the Sixth Circuit Court of Appeals issued its decision in
Jefferson v. Morgan, 962 F.2d 1185, 1192 (6th Cir. 1992). The Sixth Circuit held
in Jefferson that the petitioner in that case had established a prima facie case of
race discrimination in the selection of the grand jury that indicted him, and that
the State had not rebutted the prima facie case. The court ordered the State to re-
indict the petitioner within 90 days or release him from custody. Id., at 1192.

        In February, 1994, on remand of his second post-conviction petition, the
Petitioner in this case re-filed his petition, and subsequently, filed three
amendments to the petition. (Docket No. 42-11, at 89, 165, 180, 209). The court
held a “waiver” hearing on May 15, 1995, during which an issue arose regarding a
possible conflict of interest on the part of Petitioner’s counsel. (Docket No. 42-12,
at 2-66). The post-conviction court subsequently appointed new counsel for the
Petitioner, and the case was removed from the active docket subject to
reactivation by Petitioner’s new counsel. Allen v. State, 2011 WL 1601587, at *3.

       In November, 2001, through yet another attorney, the Petitioner filed a
consolidated petition for post-conviction relief, which included the grand jury
discrimination claim. Id., at *4; (Docket No. 42-9, at 4).

        By an Agreed Order entered on March 29, 2007 (Docket No. 42-10, at 99)
in that case, the parties agreed that “[t]he facts in Jefferson [v. Morgan, supra]
relating to jury composition in Davidson County are . . . established for purposes
of this case” and that “the Grand Jury which indicted James Thomas Jefferson
also returned the indictment against William G. Allen, Petitioner.” (Docket No.
42-10, at 99). On April 3, 2007, the court granted the Petitioner’s motion to
modify his sentence to one of life imprisonment, which the State conceded was
appropriate, and entered an Amended Judgment reflecting the change. (Docket
Nos. 42-9, at 48, 50).



                                         3
               On November 20, 2007, the court held a hearing during which Petitioner’s
       trial counsel testified. (Docket No. 42-13). On April 30, 2008, the court held
       another hearing, during which a witness from the original trial testified, and the
       parties addressed the merits of the grand jury discrimination claim. (Docket No.
       42-14).

               On September 28, 2009, the court entered an order denying relief on
       Petitioner’s claims with little discussion of the evidence presented by the
       Petitioner. (Docket No. 42-9, at 67-74). The Tennessee Court of Criminal
       Appeals affirmed the lower court’s judgment, on April 26, 2011, holding that the
       grand jury discrimination claim was barred by the applicable state post-conviction
       statute because it had been “previously determined” by the state courts. The court
       pointed out that the Petitioner had received a full and fair hearing on his grand
       jury discrimination claim twice – at the plea in abatement proceedings and at the
       hearing on his first post-conviction petition. Allen v. State, 2011 WL 1601587, at
       *5-9; (Docket No. 42-19). The court rejected the Petitioner’s argument that the
       stipulated facts of Jefferson v. Morgan warranted an exception to the bar on
       reconsideration of “previously determined” issues. Id. On August 25, 2011, the
       Tennessee Supreme Court denied Petitioner’s application for permission to
       appeal. Id.

               Petitioner filed his initial Petition for writ of habeas corpus in this case on
       March 5, 2012 (Docket No. 1) and it was assigned to the undersigned judge,
       forty-four years after the events in question. The Petitioner subsequently filed
       amendments to the Petition (Docket Nos. 24, 53). In his Second Amended
       Petition (Docket No. 53), the Petitioner raises one claim challenging his life
       sentence, and four claims challenging his conviction, including the grand jury
       discrimination claim. Id.

(Doc. No. 54, at 1-6). Judge Campbell went on to conclude that Petitioner’s grand jury

discrimination claim was a “second or successive” habeas petition under 28 U.S.C. § 2244(b),

and transferred the case to the Sixth Circuit for authorization to proceed. (Id.)

       On appeal, the Sixth Circuit initially denied Petitioner a certificate of appealability on the

grand jury discrimination claim, but granted rehearing and issued a certificate of appealability

after the court’s decision in King v. Morgan, 807 F.3d 154 (6th Cir. 2015) was issued. Allen v.

Westbrooks, 700 Fed. Appx. 406, 407 (6th Cir. 2017). The court ultimately determined that,

based on King, Petitioner’s claim was not a second or successive petition, and remanded the case

to this Court to address the claim on the merits. Id.

                                                  4
                                           III. Analysis

       Respondent initially argues that Petitioner’s claim should be rejected under the abuse-of-

the-writ doctrine or the law-of-the-case doctrine. As Petitioner points out, however, the Sixth

Circuit has suggested, arguably in dicta, that neither doctrine applies in cases like this one. See

Allen, 700 Fed. App. at 410 (“To hold, as the Warden argues, that AEDPA places King claims at

our threshold only for us to apply pre-AEDPA law and label them abusive, thus closing the door

that AEDPA left open, would be at odds with the statute.” (footnote omitted)); King, 807 F.3d at

160 (“And, yes, many tools for addressing repeat claims may not be available in this setting [in

reviewing a second-in-time petition]: . . . the law-of-the-case doctrine likely would not apply due

to the intervening judgment. . .”). Because the Court ultimately finds Petitioner’s claim should

be denied on the merits, it is unnecessary to consider these procedural arguments.

       Both parties agree that review of Petitioner’s claim is governed by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, a habeas petition is not to be

granted “with respect to any claim that was adjudicated on the merits in State court proceedings

unless the adjudication of the claim – (1) resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States; or (2) resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d).

       The phrases “contrary to” and “unreasonable application” in Subsection (1) have

independent meaning:

       A state court's decision is ‘contrary to’ clearly established federal law if it ‘applies
       a rule that contradicts the governing law set forth in [Supreme Court] cases’ or if
       it ‘confronts a set of facts that are materially indistinguishable from a decision of
       [the Supreme] Court and nevertheless arrives at a result different from [this]

                                                  5
       precedent.’ [Williams v. Taylor, 529 U.S. 362, 405-06, 120 S.Ct. 1495, 146
       L.Ed.2d 389 (2000)]. A state court's decision is an ‘unreasonable application’ of
       clearly established federal law if it ‘correctly identifies the governing legal rule
       but applies it unreasonably to the facts of a particular prisoner's case.’ Id. at 407–
       08, 120 S.Ct. 1495. ‘The “unreasonable application” clause requires the state
       court decision to be more than incorrect or erroneous.’ Lockyer v. Andrade, 538
       U.S. 63, 75, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003). ‘The state court's
       application of clearly established law must be objectively unreasonable.’ Id.

Loza v. Mitchell, 766 F.3d 466, 473–74 (6th Cir. 2014). The petitioner must show “‘the state

court’s ruling on the claim being presented in federal court was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.’” White v. Woodall, 572 U.S. 415, 419-20, 134 S.Ct. 1697, 188

L.Ed.2d 698 (2014) (quoting Harrington v. Richter, 562 U.S. 86, 131 S.CT. 770, 786-87, 178

L.Ed.2d 624 (2011)).

       The phrase “clearly established Federal law” “‘refers to the holdings, as opposed to the

dicta, of [the Supreme] Court's decisions as of the time of the relevant state-court decision.’” Id.

(quoting Williams, 529 U.S. at 412). “Compliance with § 2254(d) ‘does not require citation of

[Supreme Court] cases—indeed, it does not even require awareness of [Supreme Court] cases, so

long as neither the reasoning nor the result of the state-court decision contradicts them.’” Stewart

v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (quoting Early v. Packer, 537 U.S. 3, 8, 123 S.Ct.

362, 365, 154 L.Ed.2d 263 (2002)).

       For purposes of applying Subsection (2), a state court’s factual determination is not

“unreasonable” “‘merely because the federal habeas court would have reached a different

conclusion in the first instance.’” Id. (quoting Wood v. Allen, 558 U.S. 290, 130 S.Ct. 841, 849,

175 L.Ed.2d 738 (2010)). “Even if ‘[r]easonable minds reviewing the record’ might disagree

about a factual finding, ‘on habeas review that does not suffice to supersede’ the state court's




                                                 6
determination.” Id. (quoting Rice v. Collins, 546 U.S. 333, 341–42, 126 S.Ct. 969, 163 L.Ed.2d

824 (2006)).

       Petitioner focuses on the Tennessee Court of Criminal Appeals decision issued on

February 1, 1973 as the relevant decision for Section 2254(d) analysis as that is the one

identified by the Sixth Circuit in its most recent opinion in this case. See 700 Fed. Appx. at 407.

In that decision, the state court concluded that the evidence offered by Petitioner in the trial court

was inadequate to support his grand jury discrimination claim. (Doc. No. 32-2, at 97 of 150).

According to the court, the facts presented to the trial court were as follows:

   •   Before May 1972, jurors and grand jurors in Davidson County were appointed

       pursuant to a Private Act. (Id., at 101, 104). The pertinent provisions of the Act

       require a three-man board of jury commissioners be appointed by the judges of the

       circuit courts, and directs the commissioners to “select from the tax books,

       permanent registration lists, and poll books of the County, and from any other

       sources of information available to them, and write on pieces of paper, separately,

       the names of 10,000 upright and intelligent men of fair character and sound

       judgment, resident citizens of the County, who are eligible for jury service [as

       prescribed by law],” and those names constitute the jury list. (Id.) In selecting grand

       jurors, the judges of the criminal court “shall not be confined to the jury list . . . but

       may select the members of the grand jury from the County at large.” (Id.) To be

       eligible, the individual must be a “householder or freeholder, and a registered voter,

       and must not have made any effort, directly or indirectly, to become a member of

       such grand jury.” (Id.)




                                                  7
•   The parties stipulated the petit jury panels were selected by a three-man jury

    commission, and the manner of selection was prescribed by statute. (Id., at 100).

    Petitioner did not challenge the method of selecting petit juries. (Id.) The parties also

    agreed that substitutions for the grand jury are made from the petit jury list. (Id.).

•   Criminal Court Judge John Draper testified he had appointed approximately 16 or 17

    grand juries since October 1960. (Id., at 101-02). In selecting grand jurors, Judge

    Draper tried to determine “a cross-section of the community, agewise, businesswise,

    colorwise, and in any other way.” (Id.) Judge Draper selected persons “from his own

    knowledge or what might be found out from an investigation about them” and

    “considered many suggestions on whom to appoint some of which were rejected,

    others of which were accepted.” (Id., at 102).

•   Criminal Court Judge Allen Cornelius testified that he selected his first grand jury

    panel in January 1969, and chose one panel each year thereafter. (Id., at 102). Judge

    Cornelius testified that for the first three panels, he tried to choose a representative

    group by gender, employment, and geographic location. (Id., at 102-03). For the next

    grand jury panel, he requested a list of 500 names from the jury commission and

    served those individuals with subpoenas. (Id.) Approximately, half of those were

    actually served. (Id.) The names of those who were served were placed in a box and

    the grand jury panel selected at random. (Id.)

•   Judges Draper and Cornelius, as well as Criminal Court Judge Raymond Leathers,

    the postconviction trial judge, attempted to identify, apparently from memory, the

    number of black individuals who had served as grand jurors over a span of up to 13

    years. (Id., at 101-04 (Judge Leathers – 13 years; Judge Draper – 11 years; Judge


                                               8
       Cornelius – four years). The estimates did not include substitutions added to the

       original panels. (Id.)

   •   The Davidson County Criminal Court Clerk testified he received the list of grand

       jurors who had served from the judge who selected them, and did not know how they

       were selected. (Id., at 98-99). The clerk’s records did not contain any racial

       identification of grand jurors. (Id., at 99). Grand jurors generally served for a four-

       month term. (Id.)

   •   The parties stipulated the Davidson County population from 1960 to 1970 was

       80.1% white and 19.9% black (Id., at 98).

   •   The appeals court noted that Petitioner attempted to submit a stipulation filed in

       another case: “This stipulation [from the other case] contained a list of 39 grand jury

       panels from the January term of 1952 to the May term of 1967, and included on the

       reverse side 13 names which counsel stated, ‘Most all of whom I would recognize as

       negroes who served on these juries.’” (Id., at 100). The trial court sustained the

       objection to admission of the stipulation because the list did not contain the names of

       grand jurors who served when substitutions were made. (Id.) The trial court

       permitted Petitioner to admit an exhibit from the other case, which the appeals court

       considered, showing a total of eight black individuals served on grand juries in

       Davidson County between September 1958 and March 1967. (Id., at 101).

       After a review of the evidence adduced in the trial court, the state appeals court

considered the terms of the statutory provision governing the selection of grand jurors and found

no constitutional defects: “The most painstaking and analytical review of this statute fails to

disclose that its provisions violate in any way federal constitutional criteria insuring that the


                                                9
selection of membership is free of racial bias, or is purposely unrepresentative.” (Id., at 105).

Turning to the factual evidence presented by Petitioner, the court found the exhibits in the record

seriously deficient in establishing a prima facie case of discrimination: “The names of those

individuals marked on the exhibits to indicate their race could only have been so marked from

the recollection of those individuals who examined the exhibits since there is no racial

designation whatsoever subscribed on any of the Court records.” (Id., at 105).

        The court was similarly unpersuaded that the testimony of the criminal court judges

established “systematic exclusion” of blacks from the grand jury. (Id., at 105). The court

described the evidence as based on “mere speculation, or vague recollection of who had been

appointed to serve on the grand juries in Davidson County over a period extending back to the

year 1959.” (Id., at 105). The court found it “beyond the realm of reason to anticipate, expect or

require judges who must in some manner dispose of an average of 500 to 800 cases in each term

of court to recall by name, or racial designation, those persons functioning as grand jurors over

the span of years involved . . .” (Id.)

        The court concluded by holding the statute governing grand juror selection satisfied the

criteria set forth in Carter v. Jury Commission of Greene County, supra, and by describing the

record as “devoid of any showing of systematic exclusion of negroes from the grand jury as

stricken down in any of the cases set forth in Carter, supra, (Note 8) which we have carefully

reviewed.” (Id., at 106). 1



1
    The cases cited in Footnote Eight are: Arnold v. North Carolina, 376 U.S. 773, 84 S.Ct.
1032, 12 L.Ed.2d 77 (1964); Eubanks v. Louisiana, 356 U.S. 584, 78 S.Ct. 970, 2 L.Ed.2d 991
(1958); Reece v. Georgia, 350 U.S. 85, 87, 76 S.Ct. 167, 169, 100 L.Ed. 77 (1955); Cassell v.
Texas, 339 U.S. 282, 70 S.Ct. 629, 94 L.Ed. 839 (1950); Hill v. Texas, 316 U.S. 400, 404, 406,
62 S.Ct. 1159, 1161, 1162, 86 L.Ed. 1559 (1942); Smith v. Texas, 311 U.S. 128, 129 - 130, 61
S.Ct. 164, 165, 85 L.Ed. 84 (1940); Pierre v. Louisiana, 306 U.S. 354, 356 - 358, 362, 59 S.Ct.
536, 537-38, 540, 83 L.Ed. 757 (1939); Rogers v. Alabama, 192 U.S. 226, 231, 24 S.Ct. 257,
                                                10
       Petitioner contends the state appeals court decision was contrary to clearly established

Supreme Court precedent at the time the decision was issued, citing Smith v. Texas, 311 U.S. 128

(1940); Hernandez v. Texas, 347 U.S. 475 (1954); Whitus v. Georgia, 385 U.S. 545 (1967);

Jones v. Georgia, 389 U.S. 24 (1967); Sims v. Georgia, 389 U.S. 404 (1967). A review of these

cases, however, reveals that, in each one, the system used to select grand jurors involved a stage

at which the race of each individual was made known to those making the selection, and culling

of minority individuals took place thereafter. Smith v. Texas, 311 U.S. at 131 (“Nor could chance

and accident have been responsible for the combination of circumstances under which a negro’s

name, when listed at all, almost invariably appeared as number 16, and under which number 16

was never called for service unless it proved impossible to obtain the required jurors from the

first 15 names on the list . . . Both [commissioners] admitted that they did not select any negroes,

although the subject was discussed . . .”); Hernandez v. Texas, 347 U.S. at 481 (persons of

Mexican descent were       identifiable on tax rolls through their Mexican or Latin American

surnames); Whitus v. Georgia, 385 U.S. at 551 (jury list created from tax digest which listed

taxpayers by race); Jones v. Georgia, 389 U.S. at 25 (Jury list created from “3 Tax Digests, two

of which separated and identified as to race.”); Sims v. Georgia, 389 U.S. at 407 (“The facts

reveal that the grand and petit jury lists were drawn from the county tax digests which separately

listed taxpayers by race in conformity with then existing Georgia law.”).

       The Supreme Court itself pointed out this common element in an opinion issued three

years before the state court decision at issue here:



258, 48 L.Ed. 417 (1904); Carter v. Texas, 177 U.S. 442, 447, 20 S.Ct. 687, 689, 44 L.Ed. 839
(1900); Bush v. Kentucky, 107 U.S. 110, 121, 1 S.Ct. 625, 634, 27 L.Ed. 354 (1883).

Carter, 396 U.S. at 330 n. 8.

                                                 11
       Our decisions in Avery v. Georgia, 345 U.S. 559, 73 S. Ct. 891, 97 L.Ed. 1244,
       and Whitus v. Georgia, 385 U.S. 545, 87 S. Ct. 643, 17 L.Ed.2d 599, cannot aid
       the appellants. In Avery we reversed a judgment of conviction where the names of
       prospective petit jurors had been printed on differently colored tickets according
       to their race – white tickets for white people, and yellow tickets for Negroes. A
       state superior court judge drew the names from the jury box and handed them to
       the sheriff, who entrusted them to the court clerk for arranging the tickets and
       typing up the list of persons to be called to serve on the panel. We found that the
       use of the white and yellow tickets made it easier ‘for those to discriminate who
       are of a mind to discriminate,’ and that even if the judge had drawn the names
       without looking to see the color of the tickets, ‘opportunity was available to resort
       to (discrimination) at other stages in the selection process.’ 345 U.S. at 562, 73 S.
       Ct., at 893.

       Whitus involved a refinement of the process we had condemned in Avery. In
       Whitus the jury commissioners made up the jury list from which both traverse and
       grand jurors were selected by reference to the tax digest, which was segregated
       into sections – one with white sheets for white people and the other with yellow
       sheets for Negroes – and to an old jury list required by former law to be made up
       from the tax digest. We concluded that ‘(u)nder such a system the opportunity for
       discrimination was present,’ and on the record before us we could not say that that
       opportunity ‘was not resorted to by the commissioners.’ 385 U.S., at 552, 87 S.
       Ct., at 647.

       In both Avery and Whitus we noted without comment the ‘upright and intelligent’
       requirement for jury membership. 385 U.S., at 552, 87 S. Ct., at 647; 345 U.S., at
       562, 73 S. Ct., at 892. In Avery we expressly commented that Georgia law did not
       authorize the use of the potentially discriminatory process under review. 345 U.S.,
       at 562, 73 S. Ct., at 892. In both cases we struck down the white-and-yellow
       system, however varied in design, because of the obvious danger of abuse. See
       Williams v. Georgia, 349 U.S. 375, 382, 75 S. Ct. 814, 819, 99 L.Ed. 1161. We
       dealt in both cases with a physical, even mechanical, aspect of the jury-selection
       process that could have no conceivable purpose or effect other than to enable
       those disposed to discriminate against Negroes solely on the basis of their race. It
       is evident that the challenged provisions now before us contain no such defect.
       The appellants cannot contend that the present requirements serve no rational
       function other than to afford an opportunity to state officials to discriminate
       against Negroes if they desire to do so.

Turner v. Fouche, 396 U.S. 346, 355 n. 13, 90 S. Ct. 532, 24 L. Ed. 2d 567 (1970) (emphasis

added). The Court went on to find the grand jury selection system in Taliaferro County, Georgia,

as applied by local commissioners, included a stage at which potential grand jurors were

classified by race. 396 U.S. at 357-58. The Court concluded that the subsequent stage of

                                                12
selection, which resulted in the elimination of 171 of 178 black jurors, established a prima facie

case of jury discrimination. Id.

       The point made in Turner was confirmed in an opinion issued less than a year before the

state court decision here:

       This Court has never announced mathematical standards for the demonstration of
       ‘systematic’ exclusion of blacks but has, rather, emphasized that a factual inquiry
       is necessary in each case that takes into account all possible explanatory factors.
       The progressive decimation of potential Negro grand jurors is indeed striking
       here, but we do not rest our conclusion that petitioner has demonstrated a prima
       facie case of invidious racial discrimination on statistical improbability alone, for
       the selection procedures themselves were not racially neutral. The racial
       designation on both the questionnaire and the information card provided a clear
       and easy opportunity for racial discrimination. At two crucial steps in the
       selection process, when the number of returned questionnaires was reduced to
       2,000 and when the final selection of the 400 names was made, these racial
       identifications were visible on the forms used by the jury commissioners,
       although there is no evidence that the commissioners consciously selected by
       race.

Alexander v. Louisiana, 405 U.S. 625, 630, 92 S. Ct. 1221, 31 L.Ed.2d 536 (1972) (emphasis

added); see also Carter v. Jury Commission of Greene County, supra (finding prima facie case of

discriminatory selection of jury commissioners not established by statistics over many years

showing failure by governor to appoint blacks as commissioners).

       It was not until four years after the state court decision was issued in this case that the

Supreme Court explicitly adopted the method of proof called the “rule of exclusion:”

       The idea behind the rule of exclusion is not at all complex. If a disparity is
       sufficiently large, then it is unlikely that it is due solely to chance or accident, and,
       in the absence of evidence to the contrary, one must conclude that racial or other
       class-related factors entered into the selection process.

Castaneda v. Partida, 430 U.S. 482, 495 n. 13, 97 S. Ct. 1272, 1280, 51 L. Ed. 2d 498 (1977). 2



2
     This method of proof was applied by the Sixth Circuit in concluding the petitioner had
established a prima facie case of discrimination in the selection of grand jurors in Jefferson v.
Morgan, 962 F.2d at1188-89, issued some 20 years after the state court decision at issue here.
                                                  13
       The Court is not persuaded the state court decision denying Plaintiff’s discrimination

claim contradicted the governing law set forth in Supreme Court precedent as it existed when the

decision was issued. It was not at all clear at the time the decision was issued that reliance on

statistics, in the absence of a stage at which minority individuals were identified and culled, was

sufficient to establish a prima facie case of discrimination. Indeed, in this Court’s view,

Petitioner’s unreliable statistical evidence was the primary basis upon which the state court

rejected his claim. The court viewed the evidence offered by the petitioner as deficient because

official court records did not contain racial designations, and the evidence was otherwise based

on the vague recollection of a few individuals. (Doc. No. 32-2, at 105). 3 Such a failure of proof

distinguishes Petitioner’s case from prior Supreme Court decisions. Accordingly, the Court is not

persuaded the state court decision was “contrary to” or an “unreasonable application” of, clearly

established Supreme Court law at the time it was issued.

                                          IV. Conclusion

       For the reasons set forth herein, Petitioner’s grand jury discrimination claim is denied.

Should Petitioner give timely notice of an appeal from this Memorandum and accompanying

Order, such notice shall be treated as an application for a certificate of appealability. 28 U.S.C. §

2253(c). The Court concludes Petitioner has made a substantial showing of the denial of a

constitutional right as to his grand jury discrimination claim, and reasonable jurists could find the

Court’s assessment of the constitutional claim debatable. See, e.g., Castro v. United States, 310



3
    In that regard, the record before the state court apparently differs from that before the Sixth
Circuit in Jefferson, supra. The evidence reviewed by the Sixth Circuit in Jefferson was
presented during an evidentiary hearing in the federal district court, and according to the court,
“established the racial composition of 26 grand juries [showing that] no more than 20 blacks
served in the 338 positions available on the 26 grand juries.” 962 F.2d at 1187. The petitioner’s
proof before the state courts in this case was not so definitive.

                                                 14
F.3d 900 (6th Cir. 2002). Accordingly, the Court will issue a certificate of appealability on that

claim.

         It is so ORDERED.

                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                               15
